 In the Matter of THE FAIRandDEPARTMENT STORE EMPLOYEESUNION, LOCAL291 OF THE BUILDING SERVICE EMPLOYEES'INTER-NATIONAL UNION, A. F. of L.Case No. 13-R-3443.-Decided May 16, 1946Wilson and Mcllvaine,byMessrs.W. P. GilbertandGeorge E. Hale,of Chicago, Ill., for the Company.Mr. Daniel D. Carmell, by Mr. Lester Asher,of Chicago, Ill., for theA. F. of L.Mr. Francis Heisler,of Chicago, Ill., for the C. I. O.Mr. Lewis H. Ulman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Department Store Employees Union,Local 291 of the Building Service Employees' International Union, A. F.of L., herein called the A. F. of L., alleging that a question affecting com-merce had arisen concerning the representation of employees of The Fair,Chicago,Illinois, hereincalled the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice beforeRobert F. Ackerberg, Trial Examiner. The hearing was held at Chicago,Illinois, on April 25, 1946. At the hearing, the Trial Examiner granted amotion to intervene made by Department Store Employees Union, Local291 of the United Retail, Wholesale and Department Store Employees ofAmerica, C. I. 0., herein called the C. I. O. The Company, the A. F.of L., and the C. I. O. appeared and participated. All parties were af-forded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues.The Company,at an advanced stage in the hearing, moved in effect to strike from therecord any remarks of counsel for either union which might imply thatthe Companyis engaging in unfairlabor practices. The Trial Examinerreserved ruling thereon. Subsequent to the motion of the Company, coun-sel for the C. I. O. stated that he did not mean to imply by his remarks68 N. L. R. B., No. 10.41 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Company was in any way guilty of engaging in unfair laborpractices.We find no such implication in the remarks of counsel for theA. F. of L. Accordingly, we hereby deny the motion as academic. TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Fair is an Illinois corporation with its principal office and place ofbusiness in Chicago, Illinois, where it operates a retail department stareon State Street. In addition to its Chicago store, it operates a warehouse inChicago and a retail department store in Oak Park, Illinois, a suburb ofChicago.'During the year ending February 2, 1946, the retail value of merchan-dise received in the State Street store was in excess of $23,000,000, ofwhich approximately 87 percent was received from points outside theState of Illinois. The State Street store's sales for the year ending Feb-ruary 2, 1946, were valued in excess of $23,000,000, of which approxi-mately 1 percent was shipped to points outside the State of Illinois.In addition to cash sales the Company maintains open charge accounts.There are approximately 35,000 charge accounts, of which approximately1,300 are in the names of customers living outside the State of Illinois.The Company's principal means of advertising has been in local news-papers and on radio stations whose circulation and listening audience ex-tend throughout the Middle West.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDDepartment Store Employees Union, Local 291 of the Building Serv-ice Employees' International Union, is a labor organization affiliated withthe American Federation of Labor, admitting to membership employeesof the Company.Department Store Employees Union, Local 291, of the United Retail,Wholesale and Department Store Employees of America, is a labor or-ganization affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.1The Oak Park store is not involved in this proceeding. THE FAIRIII.THE QUESTION CONCERNING REPRESENTATION43The Company has refused to grant recognition to the A. F. of L. asthe exclusive bargaining representative of certain of its employees untilthe A. F. of L. has been certified by the Board in an appropriate unit.On June 16, 1945, the Company entered into an exclusive collectivebargaining contract with the C. I. O. The contract provides that it shallremain in effect until June 15, 1946, and from year to year thereafteruntil notice of a desire to negotiate terms for a new, agreement is given byeither party sixty (60) days prior to any anniversary date. The A. F.of L. demanded on December 28, 1945, that the Company accord it exclu-sive recognition, and when the Company failed to acquiesce in this de-mand the A. F. of L. filed the petition herein on January 18, 1946. OnApril 12, 1946, the C. I. O. notified the Company by letter of its desire tonegotiate a new contract.One day later the Company informed theC. I. O. that it accepted the C. I. O.'s letter as a cancellation of their con-tract as of June 15, 1946, but that it could not negotiate with the C. I. O.because of the A. F. of L.'s conflicting claim.Neither the Company nor the C. I. O. contends that the existing con-tract will be in force after June 15, 1946. As it is clear that this contractwill soon expire, we find that it does not bar a present determination ofrepresentatives 2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAll parties agree that the appropriate unit should be that so found bythe Board in the prior representation proceeding involving the Companyand the C. I. 0.8Accordingly, and upon the entire record, we find that all selling andnon-selling employees at the Company's State Street store, including win-dow trimmers, sign writers, audit, credit and accounts payable employees,and stenographers and typists not engaged in a confidential capacity, andall employees at the Company's warehouse and garages, but excludingconfidential employees, artists, copywriters, pay-roll department employ-ees, employment office employees, special service employees, employeesof the statistical division of the comptroller's office, training department2 SeeMatter of The Flintkote Company,55N. L. R B1442. As we stated in that case, anycertificationwhich may issue as the result of an election hereinshall be for thepurpose ofdesignating a representative to negotiate an agreement to succeed the contract expiring June15, 1946,now in effect.3Matterof TheFair,33N L.R B. 113, 116 44DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees, demonstrators paid one-half or more by manufacturers, per-sons in leased departments, truck drivers and truck drivers' helpers, andsuch craft employees as have agreements with the Company, namely, car-penters, painters, electricians, operating engineers, engine room employ-ees, escalator and elevator maintenance mechanics, steamfitters, plumbers,butchers, and executives, superintendents, floormen supervisors, buyersand assistant buyers, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction 4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with The Fair, Chicago, Illinois,an election by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclu l-4TheA. F. of L.requested at the hearing that it be placed on the ballotas "A. F of L.,Local 291,Department Store Employees Union, B. S. E I.U." The C.I.O. requested at th,hearing that it be placed on the ballot as "Department Stare Employees Union, Local 291,of the United Retail,Wholesale and Department Store Employees of America,C. I. n "Both requests are hereby granted. THE FAIR45ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by A. F. of L., Local291, Department Store Employees Union, B. S. E. I. U., or by Depart-ment Store Employees Union, Local 291 of the United Retail, Wholesaleand Department Store Employees of America, C. I. 0., for the purposesof collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.